             Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 1 of 12



                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                     WACO DIVISION

   WSOU INVESTMENTS, LLC d/b/a                     §
   BRAZOS LICENSING AND                            §
   DEVELOPMENT,                                    §        CIVIL ACTION NO. 6:20-cv-240
                                                   §
             Plaintiff,                            §          JURY TRIAL DEMANDED
                                                   §
   v.                                              §
                                                   §
   ZTE CORPORATION, ZTE (USA)                      §
   INC., AND ZTE (TX), INC.                        §
                                                   §
             Defendants.                           §

                               ORIGINAL COMPLAINT FOR PATENT
                                       INFRINGEMENT

        Plaintiff WSOU Investments, LLC d/b/a Brazos Licensing and Development (“Brazos”

or “Plaintiff”), by and through its attorneys, files this Complaint for Patent Infringement against

Defendants ZTE Corporation, ZTE (USA), Inc. and ZTE (TX), Inc. (collectively “ZTE” or

“Defendants”) and alleges:

                                       NATURE OF THE ACTION
        1.       This is a civil action for patent infringement arising under the Patent Laws of the

United States, 35 U.S.C. §§ 1, et seq., including §§ 271, 281, 284, and 285.

                                              THE PARTIES
        2.       Brazos is a limited liability corporation organized and existing under the laws of

Delaware, with its principal place of business at 605 Austin Ave, Ste 6, Waco, TX 76701.

        3.       On information and belief, Defendant Zhongxing Telecommunications

Equipment (abbreviated as “ZTE”) Corporation is a Chinese corporation that does business in

Texas, directly or through intermediaries, with a principal place of business at ZTE Plaza, Keji

Road South, Hi-Tech Industrial Park, Nanshan District, Shenzhen China.



                                                       1
            Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 2 of 12



       4.         On information and belief, Defendant ZTE (USA) Inc. is a New Jersey

corporation that does business in Texas, directly or through intermediaries, with a principal place

of business in business in Richardson, Texas.

       5.         On information and belief, Defendant ZTE (TX) Inc. is a Texas corporation that

does business in Texas, directly or through intermediaries, with a principal place of business in

business in Austin, Texas.

       6.         All of the Defendants operate under and identify with the trade name “ZTE.”

Each of the Defendants may be referred to individually as a “ZTE Defendant” and, collectively,

Defendants may be referred to below as “ZTE” or as the “ZTE Defendants.”

                                  JURISDICTION AND VENUE
       7.         This is an action for patent infringement which arises under the Patent Laws of

the United States, in particular, 35 U.S.C. §§271, 281, 284, and 285.

       8.         This Court has jurisdiction over the subject matter of this action under 28 U.S.C.

§§ 1331 and 1338(a).

       9.         This Court has specific and general personal jurisdiction over each ZTE

Defendant pursuant to due process and/or the Texas Long Arm Statute, because each ZTE

Defendant has committed acts giving rise to this action within Texas and within this judicial

district. The Court’s exercise of jurisdiction over each ZTE Defendant would not offend

traditional notions of fair play and substantial justice because ZTE has established minimum

contacts with the forum. For example, on information and belief, ZTE Defendants have

committed acts of infringement in this judicial district, by among other things, selling and

offering for sale products that infringe the asserted patent, directly or through intermediaries, as

alleged herein.



                                                       2
               Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 3 of 12



         10.      Venue in the Western District of Texas is proper pursuant to 28 U.S.C. §§1391

and/or 1400(b). The ZTE Defendants have committed acts of infringement and have places of

businesses in this District and/or are foreign entities for purpose of §1391. As non-limiting

examples, ZTE (TX) has maintained a place of business at 7000 N MO-PAC EXPRESSWAY

200 AUSTIN, TX 7873; and, ZTE (USA) has maintained a place of business at 6500 River Place

Blvd., Austin, TX 78730. ZTE Corporation also describes a “research-and-development center

in Austin, Texas.”1

                              COUNT ONE - INFRINGEMENT OF
                                 U.S. PATENT NO. 9,185,036

         11.      Brazos re-alleges and incorporates by reference the preceding paragraphs of this

Complaint.

         12.      On November 10, 2015, the United States Patent and Trademark Office duly and

legally issued U.S. Patent No. 9,185,036 (“the ’036 Patent”), entitled “METHOD AND

APPARATUS FOR FLOW CONTROL OF DATA IN A NETWORK.” A true and correct copy

of the ’036 Patent is attached as Exhibit A to this Complaint.

         13.      Brazos is the owner of all rights, title, and interest in and to the ’036 Patent,

including the right to assert all causes of action arising under the ’036 Patent and the right to any

remedies for the infringement of the ’036 Patent.

         14.      ZTE makes, uses, sells, offers for sale, imports, and/or distributes, in the United

States, networking products including routing switches supporting the Quantized Congestion

Notification (QCN) protocol (collectively, the “Accused Products”).




1
    https://res-www.zte.com.cn/mediares/magazine/publication/tech_en/pdf/201009.pdf

                                                        3
            Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 4 of 12



      15.      The Accused Products include the ZXR10 5900 series routing switches, including

the ZXR10 5960-32DL, 5960-64DL, and 5960-52TM, and the ZXR10 5960-H series routing

switches, including the ZXR10 5960-4M-HC, 5960-32LC-H, 5960-64DL-H, 5960-72DL-H,

5960-72NL-H, and 5960-56QU-HC routing switches.




…




…




                                                   4
             Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 5 of 12




https://www.zte.com.cn/global/products/bearer/data_communication/ethernet_switch/5960-
EN;




https://www.asit.it/wp-content/uploads/2018/04/zte_ZXR10_5960_serie.pdf (Page 4).




https://www.zte.com.cn/global/products/bearer/data_communication/ethernet_switch/5960-
EN.
       16.      ZXR10 5960 series and ZXR10 5960-H series switches implement the IEEE

802.1Q (Media Access Control (MAC) Bridges and Virtual Bridged Local Area Networks)




                                                 5
          Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 6 of 12



standard (also referred to as IEEE 802.1q) for detection and control of a congestion condition in

the network. IEEE 802.1Q includes the Quantized Congestion Notification protocol.




https://www.asit.it/wp-content/uploads/2018/04/zte_ZXR10_5960_serie.pdf, (Page 8).




…




https://sdnfv.zte.com.cn/upload_files/440ed336-3d3f-11e9-abd7-744aa4020e29.pdf (Page 11).




…




https://ieeexplore.ieee.org/document/6009146 (Page 1100).

                                                    6
             Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 7 of 12



       17.      The Accused Products monitor traffic flow in a network. When congestion is

detected, a congestion notification is sent upstream to control the data flow causing the

congestion condition.




https://ieeexplore.ieee.org/document/6009146 (Page 1098).

       18.      A Congestion Point (CP) Algorithm in the Accused Products samples frames. The

Accused Products can send a Congestion Notification Message (CNM) upstream to the source

of a frame. The CNM contains information about the extent of congestion at the CP.




…




https://ieeexplore.ieee.org/document/6009146 (Pages 1100-1101).




                                                   7
             Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 8 of 12



       19.      In the Accused Products, a CP can maintain buffer occupancy at a desired

operating point. For congestion detection, a CP can compute a congestion measure (Fb) and send

the congestion measure in the feedback message (CNM).




https://ieeexplore.ieee.org/document/6009146 (Page 1101).

       20.      The CNM frame includes an Encapsulated Destination MAC address field that

contains the destination MAC address of the frame that caused the congestion.




                                                   8
             Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 9 of 12




https://ieeexplore.ieee.org/document/6009146 (Page 1142).

       21.      The      Encapsulated    destination    MAC       address    contains     the

“destination_mac_address” parameter of the frame that caused the congestion and triggered the

transmission of CNM.




https://ieeexplore.ieee.org/document/6009146.

       22.      In the Accused Products, the CNM notification is sent upstream to control the

data flow causing the congestion. For example, a Reaction Point Algorithm associated with the

source can employ a Rate Limiter to adjust the flow of data based on received CNMs from a

Congestion Point (CP).




                                                   9
          Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 10 of 12




…




https://ieeexplore.ieee.org/document/6009146 (Pages 1100-1101).

       23.     In view of preceding paragraphs, each and every element of at least claim 12 of

the ’036 Patent is found in the Accused Products.

       24.     ZTE has and continues to directly infringe at least one claim of the ’036 Patent,

literally or under the doctrine of equivalents, by making, using, selling, offering for sale,

importing, and/or distributing the Accused Products in the United States, including within this

judicial district, without the authority of Brazos.

       25.     ZTE has received notice and actual or constructive knowledge of the ’036 Patent

since at least the date of service of this Complaint.

       26.     Since at least the date of service of this Complaint, through its actions, ZTE has

actively induced product makers, distributors, retailers, and/or end users of the Accused Products

to infringe the ’036 Patent throughout the United States, including within this judicial district,

by, among other things, advertising and promoting the use of the Accused Products in various

websites, including providing and disseminating product descriptions, operating manuals, and


                                                        10
           Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 11 of 12



other instructions on how to implement and configure the Accused Products. Examples of such

advertising, promoting, and/or instructing include the documents at:

       •     https://www.zte.com.cn/global/products/bearer/data_communication/ethernet_swit
             ch/5960-EN
       •     https://www.zte.com.cn/global/products/bearer/data_communication/ethernet_swit
             ch/5960-H-EN
       •     https://www.asit.it/wp-content/uploads/2018/04/zte_ZXR10_5960_serie.pdf
       •     https://sdnfv.zte.com.cn/upload_files/440ed336-3d3f-11e9-abd7-
             744aa4020e29.pdf

       27.      Since at least the date of service of this Complaint, through its actions, ZTE has

contributed to the infringement of the ’036 Patent by having others sell, offer for sale, or use the

Accused Products throughout the United States, including within this judicial district, with

knowledge that the Accused Products infringe the ’036 Patent. The Accused Products are

especially made or adapted for infringing the ’036 Patent and have no substantial non-infringing

use. For example, in view of the preceding paragraphs, the Accused Products contain

functionality which is material to at least one claim of the ’036 Patent.

                                            JURY DEMAND
       Brazos hereby demands a jury on all issues so triable.


                                   REQUEST FOR RELIEF

       WHEREFORE, Brazos respectfully requests that the Court:

       (A) Enter judgment that ZTE infringes one or more claims of the ’036 Patent literally

and/or under the doctrine of equivalents;

       (B) Enter judgment that ZTE has induced infringement and continues to induce

infringement of one or more claims of the ’036 Patent;

       (C) Enter judgment that ZTE has contributed to and continues to contribute to the

infringement of one or more claims of the ’036 Patent;

                                                      11
          Case 6:20-cv-00240-ADA Document 1 Filed 03/27/20 Page 12 of 12



       (D) Award Brazos damages, to be paid by ZTE in an amount adequate to compensate

Brazos for such damages, together with pre-judgment and post-judgment interest for the

infringement by ZTE of the ’036 Patent through the date such judgment is entered in accordance

with 35 U.S.C. §284, and increase such award by up to three times the amount found or assessed

in accordance with 35 U.S.C. §284;

       (E) Declare this case exceptional pursuant to 35 U.S.C. §285; and

       (F) Award Brazos its costs, disbursements, attorneys’ fees, and such further and

additional relief as is deemed appropriate by this Court.




Dated: March 27, 2020                          Respectfully submitted,

                                              /s/ James L. Etheridge

                                              James L. Etheridge
                                              Texas State Bar No. 24059147
                                              Ryan S. Loveless
                                              Texas State Bar No. 24036997
                                              Travis L. Richins
                                              Texas State Bar No. 24061296
                                              ETHERIDGE LAW GROUP, PLLC
                                              2600 E. Southlake Blvd., Suite 120 / 324
                                              Southlake, Texas 76092
                                              Telephone: (817) 470-7249
                                              Facsimile: (817) 887-5950
                                              Jim@EtheridgeLaw.com
                                              Ryan@EtheridgeLaw.com
                                              Travis@EtheridgeLaw.com


                                              COUNSEL FOR PLAINTIFF




                                                     12
